Motion Granted; Order filed March 8, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00716-CV
                                   ____________

                      MOHAMMED ZAHIRUDDIN, Appellant

                                           V.

                           RS 6600 SW FWY., LP, Appellee


                       On Appeal from the 125th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2009-71889


                                      ORDER

      A document entitled “Appellant’s Brief in this Case” was filed on November 17,
2011. Appellant Mohammed Zahirrudin filed the brief on behalf of himself and Unihealth
Services, Inc. d/b/a Mediclinic. Mohammed Zahurrudin is not an attorney and cannot
represent the corporate defendant in his pro se capacity. See Dell Dev. Corp. v. Best
Indus. Uniform Supply Co., Inc., 743 S.W.2d 302 (Tex. App.—Houston [14th Dist.] 1987,
writ denied). On February 13, 2012, the parties were notified that the court would
consider dismissal of the appeal of Unihealth Services, Inc., d/b/a Mediclinic for want of
prosecution unless a response was filed showing meritorious grounds to continue its
appeal. No response was filed. On March 1, 2012, the appeal of Unihealth Services,
Inc., d/b/a Mediclinic was dismissed for want of prosecution.

       Appellee filed a motion requesting that appellant Mohammed Zahirrudin file
another brief. Appellant failed to substantially comply with Rule 38 of the Texas Rules of
Appellate Procedure. In particular, appellant has failed to raise issues that may be
addressed and provide adequate citations to the record and to authority. Tex. R. App. P.
38.1(f), (h).

       Accordingly, pursuant to Rule 38.9(b), the court orders appellant Mohammed
Zahirrudin to rebrief. See Tex. R. App. P. 38.9(b). If appellant continues to represent
himself, he may not file a brief on behalf of the corporation. Appellant’s amended brief is
due April 5, 2012, and appellee’s responsive brief shall be due 30 days after appellant’s
revised brief is filed.



                                                 PER CURIAM




                                            2